Citation Nr: 9913987	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-36 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.  This appeal arises from an August 1994 rating 
decision of the New York, New York, regional office (RO) 
which denied service connection for tinnitus.




REMAND

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the 
Department of Veterans Affairs (VA), when on notice that 
relevant evidence may exist which might render the claim 
plausible, has a responsibility under 38 U.S.C.A. § 5103(a) 
to let the claimant know what evidence is required.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  However, once the 
VA informs the claimant of the necessity of that evidence, 
there must be some degree of probability that the appellant 
will be able to obtain said evidence.  Marciniak v. Brown, 
10 Vet. App. 198 (1997).  In this case, the Board of 
Veterans' Appeals (Board) notes that the veteran indicated, 
in a statement received in September 1996, that 
Dr. Santos had told him that it was "most likely" that his 
hearing problem with tinnitus was caused by his exposure to 
loud noises during his active military service.

Thus, the veteran has put the VA on notice that additional 
evidence may exist which might provide a causal connection 
between his military service and diagnosed tinnitus, and he 
has identified the source of that evidence.  The Board 
concludes that the VA has a duty to notify the appellant 
regarding the procurement and submission of any such 
additional evidence as per 38 U.S.C.A. § 5103(a) (West 1991).

Further, the record reflects that the veteran's service 
medical records are unavailable, the National Personnel 
Records Center (NPRC) having reported in November 1992, 
October 1993, and January 1994 that his medical records were 
not on file and were likely destroyed in a fire at that 
facility.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant's, 
there is a "heightened duty" to assist the claimant in the 
development of the case.  38 U.S.C.A. § 5107(a) (West 1991).  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him or her that, even though 
service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).

Because of VA's duty to inform, pursuant to 38 U.S.C.A. 
§ 5103 (West 1991), this case is REMANDED to the RO for the 
following actions:

1.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for tinnitus, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics from 
which and private physicians from whom he 
may have received treatment, especially 
soon after discharge; letters written 
during service; and insurance 
examinations.  The RO should assist the 
veteran in this respect.  

The RO should also ask the veteran to 
supply the names and addresses of all VA 
and non-VA medical care providers who 
treated him for his tinnitus since 
discharge.  After securing the necessary 
release(s), the RO should try to obtain 
those records.

2.  The RO must inform the veteran that a 
medical statement from any medical 
professional, including 
Dr. Santos, attesting to a relationship 
between the veteran's alleged inservice 
acoustic trauma and his tinnitus would be 
useful in establishing a well-grounded 
claim for service connection.  If such 
evidence is received, the RO should 
determine if there is a well-grounded 
claim for service connection for 
tinnitus.  If so, any additional 
development warranted by the duty to 
assist should be accomplished.

3.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to provide due process to the veteran.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

